DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement	
2.	The Information disclosure Statement filed on 08/05/20 has been considered.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 
(1966), that are applied for establishing a background for determining obviousness under 35 
U.S.C. 103(a) are summarized as follows: 
a.	Determining the scope and contents of the prior art.b.	Ascertaining the differences between the prior art and the claims at issue.c.	Resolving the level of ordinary skill in the pertinent art.d.	Considering objective evidence present in the application indicating obviousness
or nonobviousness. 

4.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (10,199,337 hereinafter “Park-337”) in view of Park et al. (8,399,992 hereinafter “Park-992”).
Regarding claims 1, 3-4 and 7, “Park-337” (See specifically Figs. 3-4, 6-7, 12-13, 15-16, 40, and the associated description) discloses an “encapsulant 160” (See Figs. 6-7, 40 and related Figs. 3-4), which is composed of a resin (Col. 6, line 55 to Col. 16, line 8, and Col. 19, line 50 to Col. 22, line 6), and a module (electronic component package 100B) is in the form of a “block”. Therefore, the “encapsulant 160” is considered as the claimed “resin block” in claims 1, 3-4, and 7, of the present application. “Park-337” further discloses (See Fig. 40, Col. 46, line 60 to Col. 48, line 36, and related Figs. 3-4 and 6-7, Col. 6, line 55 to Col. 16, line 8, and Col. 19, line 50 to Col. 22, line 6) a module (See Fig. 40) comprising a substrate (210), a first component (222) mounted on one main surface of the substrate (210), a sealing resin layer (230) sealing the one main surface and the first component (222), a resin block (e.g., encapsulant 160) provided on another main surface of the substrate (210), an intermediated layer/frame-shaped substrate (frame 110) having a plurality of first columnar conductor (conductive via 113 and internal via 115), and a redistribution layer (140/150), wherein the resin block (160) has a second component (120) provided therein; “another electronic component package 200A” (in Fig. 40) including the substrate and the first component is connected to the redistribution layer (140/150) via a first columnar conductor (113/115), and external connection terminals (185/191) obvious from the description such as Col. 19, line 50 to Col. 22, line 6 and Col. 46, line 60 to Col. 48, line 36); and the second component (120) having an outer electrode (120P) on the redistribution layer side, and the outer electrode (120P) being connected to the redistribution layer (140/150). In the technical field of electronic component package, the feature of electrically connecting an electronic component and an external connection terminal is so well known that there is no need to cite any documents.
Therefore, a person skilled in the art could, as appropriate, configure the module disclosed in Fig. 40 of “Park-337” to have a structure in which the first component (222) is connected to the redistribution layer (140/150) via the first column conductor (115) (and the external connection terminal) by adopting the well-known feature.
Further, the module disclosed by “Park-337” and the module disclosed by “Park-992” (for example, Figs. 7A-9C and Col. 14, line 60 to Col. 16, line 22) are both modules having a package-on-package structure in which a package including a resin block is stacked with “another electronic component package” and including a substrate and a first component, and thus belong to closely related technical fields and share a common function (structure).
Therefore, a person skilled in the art could easily conceive of configuring the module disclosed by “Park-337”, in a manner similar to the module disclosed by “Park-992”, to have a structure in which a resin block (e.g., lower molding layer 140) is fixed on the other main surface (bottom surface 162b) of a substrate (upper package substrate 162) in the resin block by a fixing conductor (dummy interconnectors 156) / second columnar conductor (156 in Fig. 7B) provided on the other main surface of the substrate.
Regarding claims 2 and 5-6, the recitation “a shield film is formed on an outer peripheral surface of the resin block” is the structure of a package (100D) disclosed by “Park-992” (for example, Figs. 15-16 and Col. 29, line 1 to line 67), and the related Figs. 12-13 and Col. 27, line 67), and no difference can be found between said structure and a structure having a film (metal layer 135) which is for shielding (electromagnetic wave blocking) and is in contact with the outer peripheral surface of the resin block (e.g., encapsulant 160) (by being formed on a surface of the intermediate layer (e.g., frame 110).
Therefore, in light of the disclosure of Col. 46, line 60 to Col. 48, line 36 of “Park-992”, in a module disclosed in Fig. 40 of “Park-992”, a person skilled in the art could, as appropriate, adopt the package (100D) having the above-described structure and illustrated in Figs. 15-16 as a substitute for the package (100B) disclosed in Figs. 6-7.
Conclusion 
5.	The rejections above rely on the references for all the teachings expressed in thetext of the references and/or one of ordinary skill in the art would have reasonablyunderstood from the texts. Only specific portions of the texts have been pointed out toemphasize certain aspects of the prior art, however, each reference as a whole shouldbe reviewed in responding to the rejection, since other sections of the same referenceand/or various combinations of the cited references may be relied on in future rejectionsin view of amendments.
6.	Applicant is reminded to specifically point out the support for any amendmentsmade to the disclosure. See 37 C.F.R. 1.121; 37 C.F.R. Part 41.37; and MPEP 714.02.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C. Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/LUAN C THAI/
Primary Examiner
Art Unit 2891 
August 13, 2021